Title: To Thomas Jefferson from Lamarque & Fabre, [February 1788]
From: Lamarque & Fabre
To: Jefferson, Thomas


[Paris, Feb. 1788] In 1780 their firm, “fournisseurs des Troupes,” delivered to Commodore Gillon, agent for the state of South Carolina, some clothing for soldiers, payment for which was to be made before Gillon left for America. There is still due on that account 26,000 livres principal, plus seven years interest which the state promised to allow. Would like to know whether the state has determined the terms of settlement; whether payments will be made in Europe; and on what dates they will be made; ask TJ to inform them what steps the state of South Carolina has taken to settle this long-standing debt.
